Per Curiam.
On April 6, 1917, defendant Andrew Murray was adjudged guilty of contempt of court and fined $10 which was then paid. Later he filed claim of appeal and perfected the same. After the submission of the case in this court we requested briefs from counsel upon the right of the defendant to appeal from the order which had been- satisfied, and upon the power of the court to hear and determine the case. Such briefs have been filed. They have been read with care and all authorities cited have been examined. We are convinced that upon this record the questions are purely academic; that no real and substantial controversy is before us; that the order of the court below haying been satisfied and the fine paid no relief can be now granted appellant. The defendant by his own act has discharged the order entered by the court below. There is nothing before us for determination People v. Leavitt, 41 Mich. 470; Powell v. People, 47 Mich. 108; City of Ishpeming v. Maroney, 49 Mich. 226; State v. Conkling, 54 Kan. 108 (45 Am. St. Rep. 270, 37 Pac. 992); Washington v. Cleland, 49 Or. 12 (124 Am. St. Rep. 1013, 88 Pac. 305); Town of Batesburg v. Mitchell, 58 S. C. 564 (37 S. E. 36); 3 C. J. p. *313358 et seq. This court should, of its own motion, decline to consider cases it has not the power to determine. J. F. Hartz Co. v. Lukaszcewski, 200 Mich. 230; Bolton v. Cummings, 200 Mich. 234; Miller v. Johnson, 201 Mich. 535. The appeal will be dismissed but without costs. Maxfield v. Freeman, 39 Mich. 64; First Nat. Bank of Pt. Huron v. Mellen, 45 Mich. 413.